Citation Nr: 0929280	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to February 
1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a cervical spine disability.

The issue of service connection for a cervical spine 
disability was remanded to the RO in a December 2008 Board 
decision.  As the outcome remained unfavorable for the 
Veteran, the matter has returned to the Board for further 
appellate review consistent with the Remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic cervical spine disability was not present in 
service, did not manifest until many years after service, and 
is not otherwise related to service.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred or 
aggravated in service, nor may degenerative joint disease of 
the cervical spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The November 2006 notice also informed the Veteran of the 
process by which disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim for a 
cervical spine disability.  The Veteran's service treatment 
records are negative for cervical spine complaints.  Thus, 
while there is a current diagnosis of a cervical spine 
disability, there is no true indication that it is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the absence of in-service complaints, and 
the first suggestion of pertinent disability many years after 
active duty, relating current cervical spine disability to 
service would certainly be speculative.  The Board notes that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).

By memorandum dated in February 2007, the National Personnel 
Record Center (NPRC) indicated that they are unable to locate 
the Veteran's service treatment records.  In a letter dated 
in February 2008, the RO indicated that the Veteran's service 
treatment records were among those records destroyed in a 
fire that occurred in July 1973 at the National Personnel 
Records Center.  Copies of the Veteran's June 1945 induction 
examination, December 1946 separation examination and dental 
records are contained in the claims folder.   The RO also 
requested copies of the sick and morning reports from the 
Veteran's unit.  The RO was advised that information 
regarding the Veteran was not listed among the reports.  

Following a December 2008 Remand, the AMC contacted the 
Veteran to obtain authorization to obtain his private 
treatment records.  The Veteran indicated the records from 
Drs. S.K. and D.S. have been destroyed.  The Veteran was 
asked to submit additional detail regarding his claimed 
treatment in 1945 and the Veteran responded that he was sent 
to the Company dispensary; this information is not 
sufficiently detailed to conduct an additional search for 
service treatment records.  Neither the appellant nor his 
representative has identified any additional pertinent 
available evidence to substantiate the claim that has not 
been obtained.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The duty to assist has been fulfilled

Service Connection

The Veteran contends that he has a cervical spine disability 
as a result of a motor vehicle accident in-service.  In order 
to establish direct service connection, three elements must 
be satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1110, 1131 & 38 C.F.R. § 
3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.307, 3.309 (2008).

The record contains medical evidence showing the Veteran 
currently has cervicalgia secondary to cervical strain with 
evidence of degenerative joint disease of the cervical spine.  

The Veteran's entrance and exit examinations are negative for 
any complaints of, treatment for, or diagnosis of a cervical 
spine disability.  In a prior July 1951 VA adjudicative 
action, the Veteran indicates that he received in-service 
treatment in July 1945 and October 1947 at a PBS Hospital in 
Leghorn,  Italy.  These records are not contained in the 
claims file.  

On his form to reconstruct medical data, the Veteran contends 
that following discharge from service, he sought treatment 
from September 1949 to 1957 with Dr. S.K., and from 1957 to 
1974 with Dr. D.S.  These records are no longer available.  
The earliest available post-service private treatment records 
show the Veteran sought treatment for cervical spine 
complaints in August 2006.  He initially reported a neck 
injury as a young man with occasional aches.  More recently, 
he stated he was carrying a heavy object and sneezed.  He 
felt a sharp pain in the posterior cervical area at that 
time.  Examination showed mild tenderness to palpation of 
right cervical area and C5, 6 spinous processes.  There was 
limitation on range of motion testing.  The assessment was 
probable cervical strain with underlying chronic mild 
cervicalgia.  An x-ray obtained two days later revealed 
degenerative disc disease with spondylitic change at C4-5, 
C5-6 and C6-7.  

The Veteran began a course of physical therapy in September 
2006.  He had six treatments through October 2007.  There is 
no indication in the Veteran's medical records that his 
current cervical spine disability is the result of military 
service. 

The Veteran contends that his cervical spine disability 
started in service.  While the Veteran is competent to 
indicate that neck pain began in service, he is not shown to 
have the expertise to diagnose disability.  The Board finds 
no evidence of an in-service incurrence.  As stated, the 
Veteran's service exit examination does not show complaints 
of or treatment for a cervical spine disability.  Also, the 
earliest medical evidence of the disability is dated in 
August 2006, some 59 years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In July 1951, the Veteran sought service connection for a 
dental disease or injury.  He indicated in-service treatment 
at Camp Fannin, Texas and in Leghorn, Italy.  At that time, 
the Veteran did not seek service connection for a cervical 
spine disability.  There is no explanation why he did not 
mention the cervical spine in 1951 when he was aware of the 
potential for VA benefits.  

The Veteran submitted several statements from acquaintances 
in support of his claim.  These statements reflect that the 
Veteran notified his friends and family that he injured his 
neck and back in a motor vehicle accident in-service.  These 
statements and the Veteran's own claim of neck pain in 
service and continuing after service are competent evidence 
that the Veteran had neck pain in service and following 
active duty.  However, the question before the Board is 
whether cervical spine disability had its onset in service or 
is otherwise related to active duty.  The fact that the spine 
was normal on the separation examination and that the Veteran 
did not file a claim for compensation benefits in the years 
following service even though he filed a claim for dental 
benefits undermines the credibility of his claim that 
cervical spine disability began in service and continued 
after active duty.  Also, recent treatment for cervical spine 
disability points to the onset of current symptoms following 
a recent episode of sneezing while carrying an object.  
Furthermore, these statements cannot be used as medical 
evidence of a nexus to the Veteran's current disability.  The 
witnesses have not been shown to possess the requisite 
training or credentials needed to make such nexus opinion.  
As such, these lay opinions do not constitute competent 
medical evidence.  See Routen v.  Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).        

In sum, a clear the preponderance of the evidence is against 
a finding that the Veteran's cervical spine disability is 
causally related to his military service.  Also there is no 
evidence that degenerative joint disease manifested to a 
compensable degree within one year of discharge from service.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection for a cervical spine 
disability is denied.  


ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


